DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 20-24, 27-28 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable by Dishno (U.S. 2015/0091906 A1) in view of Fedosov et al. (U.S. 2016/0240011 A1) and further in view of Appleman et al. (U.S. 2014/0095122 A1).
Regarding Claim 1-19 (Cancelled).
Regarding Claim 20, Dishno discloses a system (Dishno [0055] “a computer system”, for building information modeling (Dishno, [0007] “The 3D environment may represent web content using various topographical features, structures (e.g., buildings, rooms, etc.) comprising: 
a three-dimensional (3D) building model system operating on a processor having associated memory devices and data storage, wherein the data storage stores a plurality of code instructions (Dishno, [0007] “The 3D environment may represent web content using various topographical features, structures (e.g., buildings, rooms, etc.) and [0287] “The processor 3110 may retrieve instructions to execute from system memory 3115 and permanent storage device 3125” that configure the process or to generate a 3D building model of a single physical building structure (Dishno, [0013] “the 3D environment may be configured to represent actual physical structures, features,… example, a building or campus may be represented as a 3D environment” a 3D environment is configured to generate actual physical structures of a building or campus” the 3D building model of the single physical building structure comprising: 
at least one stairway element between at least two separate floor structural components (Dishno, [0100] "Stairs" may refer to any door or other connection that allows users to walk to different floors” Dishno teaches a stair/stairway allows user to walk to two separate floor structural components (different floors), wherein the floor structural components are disposed vertically adjacent to each other (Dishno, [0125] " FIG. 2. The structure is a building with a single room. The structure has four walls…includes two windows 220 on opposing sides and an open door 230 on another side” Dishno teaches Fig. 2 shows the floor structural components (e.g. wall, door, windows) are disposed vertically adjacent to each other; 
a plurality of 3D room features on each of the floor structural components, where each 3D room feature has a plurality of associated separate wall structural components, the separate floor structural component, one or more door elements, one or more window elements (Dishno, “[0128] FIG. 4 illustrates a conceptual UI 400 of some embodiments including multiple structures 410. UI 400 shows the conceptual rendered 3D perspective” Fig. 4 shows a plurality room features on a floor structural component includes walls, doors, and windows; 
wherein the separate wall structural components and separate floor structural components are continuous between the plurality of 3D room features with in the single physical building structure (Dishno, [0128] “FIG. 4 illustrates a conceptual UI 400 of some embodiments including multiple structures 410. UI 400 shows the conceptual rendered 3D perspective” Fig. 4 also shows the separated wall structural and separate floor are continuous between the plurality of 3D room features (wall, doors windows) in a single physical building structure; 
wherein the 3D building model includes a plurality of embedded functional processor controls each functional processor control configured to generate a user interface command (Dishno, [0287] “The processor 3110 may, retrieve instructions to execute and/or data to process from components” and [0221] “interaction may allow users to interact with content provided by traditional websites, may utilize web components such as hyperlinks, buttons, input controls, text, images, forms, multimedia, and lists with or without programmed” the processor retrieves instruction (embedded functional) to execute (control) data process from components on a user interface (a webpage) such as hyperlinks, buttons, input controls) that allows a user to select a function to generate a two dimensional (2D) floor plan, a 2D section view at the point of the embedded control and a hyperlink to an animation sequence starting at the point of the embedded control (Dishno, [0115] “navigations may include continuous animated transitions, may allow users to virtually interact with various 2D and 3D objects and structures” and Figs 2, 3, [0095] “A door may associate multiple room grids to produce continuous coordinates that are able to be translated into a single 2D grid that may be used as a map or design grid and/or to generate 3D views for output to users” and [0127] “a floor plan 300 for the basic rendered structure 210. This design grid view 300 shows the relative arrangement of the base lines 310, windows 320, and door 330” Dishno teaches a transition that allows a user to generate an animation transition from one of the 2D floor plan (2D grid floor plan 300, Fig. 3) which is separated with the 3D model (Fig. 2) is transited (mapped) to the 3D model. For example, a floor plan 300 is transited into a rendered structure 210 (a part of the animation sequence), the base line 310 (2D) is rendered to an outline of the structure 210 (3D model), starting from the window 320 (2D) is rendered to two windows 220 (3D model) and the door 330 (2D) is rendered to an open door 230 (3D model).
wherein the embedded functional processor controls of the 3D building model cause the 2D floor plan and the 2D section view generated in response to the user selection are linked to one or more location in the 3D building model to allow the user to select a transition control within the 3D building model to transition between the 2D documentation sets and the 3D building model, to allow the user to generate an overlay of the 2D documentation sets at a predetermined location within the 3D building model, and to generate the animation sequence to transforms between the 2D documentation sets and the 3D building model in a sequence that creates a temporal relationship between the 2D documentation sets and the 3D building model (Dishno, [0237] [0239] “FIG.25, a 3D version of the same content as provided parts of a webpage are pulled to create a generic 3D rendered view of a structure…The example of FIG. 25 may be based on HTML code as provided, for instance, offering framed views or switching to views of traditional webpages that may be opened by hyperlinks, buttons, and/or other browser trigger events on 3D structures, buildings, rooms, objects, walls, floors, ceilings, and/or any other geometric planes” Dishno teaches allowing a user to select a selection control (e.g. browser trigger) generate an animation sequence to transform between the 2D document (Text base content) and a predetermined location of 3D building model ( UI 2550, Fig. 25) and the 3D rendered view of a structure (image) will overlay on one of the 2D documentation set ( UI 2550, Fig. 25); 
wherein each user-selectable control comprises an icon and an associated selection button that is generated by the processor when the icon is user-selected (Dishno, [0110] “the virtual user to interact with provide input via a website. Interactions may include form submittals, text box entries, selection buttons, event triggers, voice commands, camera inputs etc.” the user-selectable control include an icon (e.g. selection button, event trigger etc.); 
the selection button for each user-selectable control comprising a first selection control that causes the processor to generate an animation sequence that ends with one of the plurality of 2D documentation sets (Dishno, [0062] “The 3D client may operate throughout a 3D browsing session, user input event, output rendering code which interprets various objects and structure definitions creates animated views such as pan and walk, and code to display design grids and maps” and  [0239] The example of FIG. 25 may be based on HTML code as provided below: TABLE-US-00001…” Dishno teaches a first selection control of user (e.g. select button via input event) can generate an animation sequence of the plurality of 2D document sets,  e.g. the sequence of 2D Text based content of code to design a building that end with one of the text based content set (UI 2500, End page content, Fig. 25); and 
the selection button for each user-selectable control comprising a second selection control that causes the processor to generate an animation sequence that ends with a view of the 3D model having an overlay of one of the 2D documentation sets (Dishno, [0239] “The example of FIG. 25 may be based on HTML code as provided, for instance, offering framed views or switching to views of traditional webpages that may be opened by hyperlinks, buttons, and/or other browser trigger events on 3D structures, buildings, rooms, objects, walls, floors, ceilings, and/or any other geometric planes” Dishno teaches a second selection control (e.g. browser trigger) generate an animation sequence that end with a 3D rendered view of a structure (image) overlay of one of the 2D documentation set (Text base content) ( UI 2550, Fig. 25).
However, Dishno does not explicitly teach where each 3D room feature has one or more closet elements.
an associated balloon that is generated by the processor when the icon is user-selected; the balloon for each user-selectable control comprising a first selection control that causes the processor to generate an animation sequence that ends with one of the plurality of 2D documentation sets; and the balloon for each user-selectable control comprising a second selection control that causes the processor to generate an animation sequence that ends with a view of the 3D model having an overlay of one of the 2D documentation sets.
Appleman teaches each 3D room feature has one or more closet elements (Appleman, [0075] “correspond to groups of specifications of physical products such as interior paint, flooring, wall cabinet, and cabinet style. When the user operates on any of the new tabs, 3D representations corresponding to the specifications of the physical products” Appleman teaches a room feature has one or more wall cabinet, cabinet style (closet) in 3D representation.
Dishno and Appleman are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Dishno to combine with one or more closet element (as taught by Appleman) in order to apply one or more closet(s) because Appleman can provide a room feature has one or more wall cabinet, cabinet style (closet) in 3D representation (Appleman, [0075]). Doing so, it would allow user updates the building configuration, for example, as part of a remodeling or renovation process of the building (Appleman, [0125]). 
Fedosov teaches an associated balloon that is generated by the processor when the icon is user-selected (Fedosov, Fig. 1a, [0075] “the screen position of the computer-generated virtual object 1a05 is determined according to the screen position of a corresponding computer-generated indicator 1a04… it is indicated to the user that with pressing or touching the computer-generated virtual object 1a05 an action may be performed by the mobile device related to the corresponding point of interest” and [0091] “Balloons or circles 1b08 and 1b04 indicate selected relevant POIs (see FIG. 1b)” Fedosov teaches a balloon (1a04 Fig. 1a) is generated by a processor corresponding to a POI icon (virtual object 1a05) when the icon is selected by an user (pressing or touching the virtual object); 
the balloon for each user-selectable control comprising a first selection control that causes the processor to generate an animation sequence that ends with one of the plurality of 2D documentation sets (Fedosov, Fig. 9, [0107] “Reference number 9001 shows an AR view of annotations and indicators overlaid with an image, which is associated with indicator 9006, touched by a thumb of a user… This touching triggers an action that displays a description 9007 of POI "Marienplatz" on the top of the screen as shown in view 9002” Fedosov teaches balloons (indicator 9006) for each user-selectable include a first selection control that can generate a sequence (ref 9001 to ref 9002) that ends with a 2D document (a description 9007 of POI "Marienplatz"); and the balloon for each user-selectable control comprising a second selection control (Fedosov, Fig. 9, [0107] “which is associated with indicator 9006, touched by a thumb of a user… The user could further touch the screen at the touch-point 9008. Then, this touching may further trigger an action to display a route to the physical location of POI "Marienplatz", shown here as dashed curve 9009 overlaid with a camera image in the view 9003” Fedosov teaches associated with indicator 9006 (balloon), a further touch (second selection) can display a route to the physical location of POI "Marienplatz" in the view 9003).
Dishno and Fedosov are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Dishno to combine with a generating balloon (as taught by Fedosov) in order to generate a balloon when an icon is selected by a user and balloon includes a first/second selection control because Fedosov can provide generating balloons associated with user touching on POI icon and includes 1st/2nd selections (Fedosov, Fig. 9, [0107]). Doing so, it would improve user experience in retrieving, visualizing and interacting with information about real objects (e.g. landmarks or building) that surround a user in a particular real environment (Fedosov, [0027]). 
Regarding Claim 21, Dishno as modified discloses the system of claim 20 further comprising a 2D documentation set editing system operating on the processor that is configured to generate one or more user controls to allow a user to edit one of the plurality of 2D documentation sets while modifying an associated user-selectable control for the edited 2D documentation set in the 3D building model in response to the user edit to the 2D documentation set (Dishno, [0014] “The grids may allow multiple 3D environments to be associated. The grids may specify 2D and/or 3D locations. The 2D grids may specify locations on a map, or floor plan. The 3D grids may specify locations of various attributes in a virtual 3D space (e.g., heights of walls, slope of roofs, etc.) and [0086] “A "design grid" may refer to a room grid that provides the ability to edit, add, and remove objects, walls, doors, windows, and/or other features. "Edit tools" may refer to a collection of elements that may be used to edit, create, remove, append multimedia, color, and style structures and objects” Dishno teaches an edit tools allow user to edit objects walls, doors, windows, and/or other features in design grid (2D documentation) in response to the 3D building model (e.g., heights of walls, slope of roofs, etc.).
Regarding Claim 22, Dishno as modified discloses the system of claim 20 further comprising a 3D building model edit system with embedded controls operating on the processor that is configured to generate one or more user controls to allow a user to edit the 3D building model while maintaining the plurality of associated user-selectable controls in the 3D building model (Dishno, [0007] “The 3D environment may represent web content using various topographical features, structures (e.g., buildings, rooms, etc.), portals (e.g., doors, windows, etc.)” and [0262] “FIG. 28 illustrates a conceptual UI 2800 showing various playback control options that may be provided by some embodiments. The playback control may provide, to a user, the ability to pause, stop, rewind, fast-forward, and/or record a 3D browsing session” Dishno teaches user can edit the 3D building model e.g. the playback control options such as pause, stop, record a 3D browsing session using various structures (buildings, rooms, doors, windows) (Fig. 28) and adding a new associated user-selectable control in an associated 2D documentation set as a function of the user edit (Dishno, [0135] Finally, the process may apply (at 670) style details and objects provided by the structure definitions and then end. In some cases, the screen view may be completed by adding any hot spots and image map hyperlinks which may make screen objects selectable” adding a new function as hot spots and image map hyperlinks  which may make screen objects (as 2D documentation) selectable.  
Regarding Claim 23, Dishno as modified discloses the system of claim 20 further comprising a walking control that receives a user-entered location within the 3D building model and that causes the processor to generate an animation sequence that simulates walking through the 3D building model from a starting location in one of the 2D documentation sets to the user-entered location without additional user input during the animation sequence (Dishno, Fig. 16, [0181] “Walking the view may be triggered by user inputs made via elements such as a keyboard, mouse, or touchscreen. The building animation or incremental change may appear to make the building polygons increase in size as the vantage points moves toward the building…The change in vantage point may be shown using incremental changes to provide an animated movement” Dishno teaches within the 3D environment (3D building model), create an walking animation sequence that simulates walking through 3D view from a start point (first UI) and end point (third UI) based on the user input via an element (starting location) to provide an animated movement without additional user input during the animation sequence.
Regarding Claim 24, Dishno as modified discloses the system of claim 20 further comprising a touchscreen movement control that generates a user control and receives a user-entered input (Dishno, [0181] “Walking the view may be triggered (controlled) by user inputs made via elements such as a touchscreen” and that causes the processor to generate an animation sequence that simulates walking through the 3D building model from a starting location as a function of the user-entered input (Dishno, [0164] “standing in one location and looking in various directions from that location. Another example of such movement includes a walk action to change the grid location or view point of the virtual user to simulate movement throughout the 3D structures, buildings” and Fig. 12, [0167] “As shown, the process may receive (at 1210) user inputs. Next, the process may determine (at 1220) whether there is a change in pan (i.e., whether the view direction from a particular location has been changed) and Fig. 13, [0172] “the first UI demonstrates a 3D building view from a vantage point centered directly in front of the building. The second UI shows a left rotation pan of the view, with the arrow representing direction of movement. The building may be shifted incrementally towards the right side of the view providing an animated action” Dishno teaches a touchscreen receives a user input (Fig. 12) and generates an animation sequence that simulates walking through the 3D model from a starting location (start from a center door of building) and move to left or right direction (Fig. 13).

    PNG
    media_image1.png
    206
    166
    media_image1.png
    Greyscale

Regarding Claim 27, Dishno as modified discloses the system of claim 20 further comprising a transition animation sequence system operating on the processor and configured to generate one or more user controls to allow a user to generate an animation transition from one of the 2D documentation data sets to the 3D building model (Dishno, [0115] “navigations may include continuous animated transitions, may allow users to virtually interact with various 2D and 3D objects and structures” and Figs 2, 3, [0095] “A door may associate multiple room grids to produce continuous coordinates that are able to be translated into a single 2D grid that may be used as a map or design grid and/or to generate 3D views for output to users” and [0127] “a floor plan 300 for the basic rendered structure 210. This design grid view 300 shows the relative arrangement of the base lines 310, windows 320, and door 330” Dishno teaches a transition that allows a user to generate an animation transition from one of the 2D document (2D grid floor plan 300, Fig. 3) which is separated with the 3D model (Fig. 2) is transited (mapped) to the 3D model. For example, a floor plan 300 is transited into a rendered structure 210 (a part of the animation sequence), the base line 310 (2D) is rendered to an outline of the structure 210 (3D model), the window 320 (2D) is rendered to two windows 220 (3D model) and the door 330 (2D) is rendered to an open door 230 (3D model).

    PNG
    media_image2.png
    212
    166
    media_image2.png
    Greyscale

Regarding Claim 28, the system of claim 20 Dishno as modified does not explicitly teach further comprising a model license system operating on the processor and configured to transmit the plurality of 2D documentation sets and the 3D building model in a format compatible with a viewer system to a predetermined licensed processor that has a pre-existing key that is associated with the plurality of 2D documentation sets and the 3D building model and that has been transmitted by a designer to the user to allow the user to access the plurality of 2D documentation sets and the 3D building model.  
However, Appleman teaches a model license system operating on the processor and configured to transmit the plurality of 2D documentation sets and the 3D building model in a format compatible with a viewer system to a predetermined licensed processor (Appleman, [0106] “For the 2D mode of the configurator application 115, made accessible to a user or a corresponding client device. For the 3D mode, however, the translation engine includes a 3D authoring platform” [0056] “ In the case of 2D displaying, the server transmits images to client devices in real-time. The configurator application 115, when running on a remote server, may create… user interaction with a client device” and Fig. 12, [0125] “Prior to buying a building or a service. The configurator application 115 also provides to the customer user and keeps track of a list of tasks to be performed such permission documents to be executed…. providing access to information related to progress in the design and construction process” Appleman teaches a permission document (referred to as a model license) is provide to user customer in order to access to information related to progress in the design and construction. So user can apply the 2D mode of the configurator to receive transmitted 2D document and generate a 3D model on client device) that has a pre-existing key that is associated with the plurality of 2D documentation sets and the 3D building model and that has been transmitted by a designer to the user to allow the user to access the plurality of 2D documentation sets and the 3D building model (Appleman, Fig. 1B, [0050] “The configuration recipe 118 may be stored on a memory of the client device 110, for example, as an eXtensible Markup Language (XML) document, spreadsheet document, document in another format…” and [0054] “The customized configuration, may be transmitted to the second client device 110b through electronic mail. If the configuration recipe 118 is stored on server 120, a URL including a webpage address and an identification of the configuration recipe may be sent to the second client device 110b through a communications link 121c” the configuration recipe 18 has a pre-existing key (user email address) associated with 2D document, 3D building model (Fig. 1B, 118) can be transmitted by a server (a designer) to the client device (110, user) to access the customized configuration data (2D, 3D).
Dishno and Appleman are combinable see rationale in claim 20.
Regarding Claim 37, Dishno discloses the method of claim 29 further comprising separately transmitting the plurality of 2D documentation sets from the 3D model in a format compatible with a viewer system (Dishno, [0014] “The 3D environment specified by structure definitions that use grid coordinates. . The 2D grids may specify location on a map, floor plan, or similar layout” and Fig. 18 [0188] “The process may begin, for instance, when a 3D browsing session is launched (e.g., when a user navigates to a URL associated with a website having 3D content). The web server hosting the 3D building website may transfer the 3D client and structure definitions related to the requested website” the plurality of 2D documentation sets (2D grid) is transferred separately from associate links to create the 3D view in the 3D environment (the 3D model) 
However, Dishno as modified does not explicitly teach separately transmitting the plurality of 2D documentation sets from the 3D model in a format compatible with a viewer system to a predetermined licensed processor.
Appleman teaches separately transmitting the plurality of 2D documentation sets from the 3D model in a format compatible with a viewer system to a predetermined licensed processor (Appleman, Fig. 12, [0125] “Prior to buying a building or a service. The configurator application 115 also provides to the customer user and keeps track of a list of tasks to be performed such permission documents to be executed…. providing access to information related to progress in the design and construction process” Appleman teaches a permission document (referred to as a model licesnse) is provide to user customer in order to access to information related to progress in the design and construction
Dishno, Fedosov and Appleman are combinable see rationale in claim 20.
Regarding Claim 38, Dishno discloses a system (Dishno [0055] “a computer system”, for building information modeling (Dishno, [0039] ”FIG. 21, a schematic block diagram of 3D buildings”) comprising: 
a plurality of separate 2D documentation sets associated with a building a 3D model associated with the building that is separate from each of the plurality of 2D documentation sets (Dishno, [0003] “users to receive web content,..to select a specific resource (e.g., a hyperlink)” and [0009] “configure a 3D environment by placing various features (e.g., walls, doors, etc.) within the environment (e.g., a door may be associated with a hyperlink, a room may be associated with a web page, a building may be associated with a website, etc.) [0010] “generate a 3D environment where each building represents a 2D website and each room within a building“ user can receive (load) a 2D text content of building elements from external (separate) resources via a hyperlink to generate a 3D environment (a 3D model) in a client device and [0238] [0239] “The traditional webpage white sheet area may be rendered to an internal wall. Images may be provided as a slideshow presentation on the face of the building. The example of FIG. 25 may be based on HTML code as provided below TABLE-US-00001” Dishno teaches a plurality of 2D documentations sets e.g. Text based content on HTML code, TABLE-US-00001 associated with a 3D design version of building and they are separate from each other (UI 2500, Fig. 25) and associated with each of the plurality of 2D documentation sets at a common point in the 3D model and an associated 2D documentation set (Dishno, [0072] “A "base line" may refer to a line that defines and represents the location of a wall. Base lines may each include a start point and end point. The path between the start and end point may be defined in various ways (e.g., a straight line, curve, arc, freeform path, etc.). Within a 3D rendered view, base lines may be perceived as the lines, arcs, curves, or other definable segments that represent the bottom of a wall” Dishno teaches associated with each of 2D document at a common point, e.g. a start and end point defined in a path “base line”. Within a 3D rendered view, base lines is associated to the lines, arcs that represent the bottom of a wall), the 3D model including 5 23358490v.1Attorney Docket No.: 013916.00022PATENTa plurality of user-selectable controls operating on a processor (Dishno, [0287] “The processor 3110 may, in order to execute the processes” and [0110] “provide input via a website. Interactions may include form submittals, text box entries, selection buttons, event triggers” and Fig. 12, [0167] “the process may receive (at 1210) user inputs, a pan operation when a user moves a cursor over the screen view, makes a selection”) Dishno teaches 3D environment (3D model)  includes a plurality of user selectable controls (text box entries, buttons, triggers) can be operated by a processor), wherein each user-selectable control comprises an icon image that is generated by the processor when the icon is user-selected (Dishno, [0110] “the virtual user to interact with provide input via a website. Interactions may include form submittals, text box entries, selection buttons, event triggers, voice commands, camera inputs etc.” the user-selectable control include an icon (e.g. selection button, event trigger etc.); 
the  selection button for each user-selectable control comprising a first selection control that causes the processor to generate an animation sequence that begins from a rest state in a 3D model and ends with one of the plurality of 2D documentation sets (Dishno, [0062] “The 3D client may operate throughout a 3D browsing session, user input event, output rendering code which interprets various objects and structure definitions creates animated views such as pan and walk, and code to display design grids and maps” and  [0239] The example of FIG. 25 may be based on HTML code as provided below: TABLE-US-00001…” Dishno teaches a first selection control of user (e.g. select button via input event) can generate an animation sequence that begins from a rest state in a 3D model (3D environment) and ends with one of the plurality of 2D document sets,  e.g. the sequence of 2D Text based content of code to design a building that end with one of the text based content set (UI 2500, End page content, Fig. 25); 
the selection button for each user-selectable control comprising a second selection control that causes the processor to generate an animation sequence begins from a rest state in one of the 2D documentation sets and that ends with a view of the 3D model having an overlay of one of the 2D documentation sets (Dishno, [0239] “The example of FIG. 25 may be based on HTML code as provided, for instance, offering framed views or switching to views of traditional webpages that may be opened by hyperlinks, buttons, and/or other browser trigger events on 3D structures, buildings, rooms, objects, walls, floors, ceilings, and/or any other geometric planes”  Dishno teaches a second selection control (e.g. browser trigger) generate an animation sequence that end with a 3D rendered view of a structure (image) overlay of one of the current 2D documentation set in rest state (Text base content) ( UI 2550, Fig. 25); and 
However, Dishno does not explicitly teach an associated balloon that is generated by the processor when the icon is user-selected; the balloon for each user-selectable control comprising a first selection control that causes the processor to generate an animation sequence that ends with one of the plurality of 2D documentation sets; and the balloon for each user-selectable control comprising a second selection control that causes the processor to generate an animation sequence that ends with a view of the 3D model having an overlay of one of the 2D documentation sets.
Fedosov teaches an associated balloon that is generated by the processor when the icon is user-selected (Fedosov, Fig. 1a, [0075] “the screen position of the computer-generated virtual object 1a05 is determined according to the screen position of a corresponding computer-generated indicator 1a04… it is indicated to the user that with pressing or touching the computer-generated virtual object 1a05 an action may be performed by the mobile device related to the corresponding point of interest” and [0091] “Balloons or circles 1b08 and 1b04 indicate selected relevant POIs (see FIG. 1b)” Fedosov teaches a balloon (1a04 Fig. 1a) is generated by a processor corresponding to a POI icon (virtual object 1a05) when the icon is selected by an user (pressing or touching the virtual object); 
the balloon for each user-selectable control comprising a first selection control that causes the processor to generate an animation sequence that ends with one of the plurality of 2D documentation sets (Fedosov, Fig. 9, [0107] “Reference number 9001 shows an AR view of annotations and indicators overlaid with an image, which is associated with indicator 9006, touched by a thumb of a user… This touching triggers an action that displays a description 9007 of POI "Marienplatz" on the top of the screen as shown in view 9002” Fedosov teaches balloons (indicator 9006) for each user-selectable include a first selection control that can generate a sequence (ref 9001 to ref 9002) that ends with a 2D document (a description 9007 of POI "Marienplatz"); and the balloon for each user-selectable control comprising a second selection control (Fedosov, Fig. 9, [0107] “which is associated with indicator 9006, touched by a thumb of a user… The user could further touch the screen at the touch-point 9008. Then, this touching may further trigger an action to display a route to the physical location of POI "Marienplatz", shown here as dashed curve 9009 overlaid with a camera image in the view 9003” Fedosov teaches associated with indicator 9006 (balloon), a further touch (second selection) can display a route to the physical location of POI "Marienplatz" in the view 9003).
Dishno and Fedosov are combinable see rationale in claim 20.
However, Dishno in view of Fedosov does not explicitly teach a model license system operating on the processor and configured to transmit the plurality of 2D documentation sets and the 3D model in a format compatible with a viewer system to a predetermined licensed processor that is authorized to receive the plurality of 2D documentation sets and the 3D model.
Appleman teaches a model license system operating on the processor (Appleman, [0130] “One or more central processor units are attached to the system bus and provide for the execution of computer instructions”) and configured to transmit the plurality of 2D documentation sets and the 3D model in a format compatible with a viewer system to a predetermined licensed processor that is authorized to receive the plurality of 2D documentation sets and the 3D model (Appleman, [0125] “Prior to buying a building or a service, a customer user is enabled to configure and/or customize the building configuration. The configurator application 115 also provides to the customer user performed such permission documents to be executed. Upon signing a contract with a construction company other services become available to the customer user such as providing access to information related to progress in the design and construction process as well as an archive database for storing and proving access to copies of documents related to the construction project” and [0049] “In the 3D representation, the configurator application 115 enables a "virtual walk," where the user can control motion and orientation of a virtual viewpoint image. The virtual walk is a simulation of a virtual individual walking in the inside or outside of the building configuration’ and [0053] “The configurator application 115a may enable the first user to choose 2D or 3D displaying. If the 3D displaying is selected, the user is enabled to navigate within the interior or the exterior of the configuration of the building. The configurator application 115a also enables the user to set a viewpoint height so that during navigation, the virtual 3D representation is displayed according to the viewpoint height. Upon visualizing and customizing the displayed configuration of the building, a customized configuration is saved in the form of a configuration recipe 118, including information about the specifications of the physical products included in the customized configuration. The configuration recipe may be stored in an electronic document, e.g., an XML document, spreadsheet document, or document in another format, uniform resource locator (URL), or the like. If the configuration recipe 118 is stored in a URL, the URL includes a web page address from which to access or download the application and a list indicative of the specifications of physical products included in the customized configuration. The configuration recipe 118 may be stored on the server 120 through a communications link 121b and/or transmitted to a second client device 110b through a communications link 121c” Appleman teaches a permission document (referred to as a model license) is saved in a configurator application (115) which is executed by a central processor in the system to provide to a customer. The configurator application including a permission document can be transmitted from server to client or access/download from URL (receive). Based on the permission document, the application allows user select 2D or 3D displaying (a format compatible with a viewer system), 2D representation can be a XML document, spreadsheet document, or document in another format, 3D presentation can be a navigation within the interior or the exterior of the configuration of the building such as a "virtual walk," where the user can control motion and orientation of a virtual viewpoint image. The virtual walk is a simulation of a virtual individual walking in the inside or outside of the building configuration.
Dishno, Fedosov and Appleman are combinable see rationale in claim 20.
Claims 29-33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable by Dishno (U.S. 2015/0091906 A1) in view of Fedosov et al. (U.S. 2016/0240011 A1)
Regarding Claim 29, Dishno discloses a method for building information modelling (Dishno, [0053] “an automated method adapted to generate a 3D rendered view of 2D web content”) comprising: 
generating a three dimensional (3D) building model associated with the building using a processor, the 3D building model including a plurality of user-selectable functional controls operating on the processor (Dishno, [0287] “The processor 3110 may, in order to execute the processes” and [0110] “provide input via a website. Interactions may include form submittals, text box entries, selection buttons, event triggers” and Fig. 12, [0167] “the process may receive (at 1210) user inputs, a pan operation when a user moves a cursor over the screen view, makes a selection”) Dishno teaches generating a 3D environment (3D model)  includes a plurality of user selectable controls (text box entries, buttons, triggers) can be operated by a processor), 
wherein each user-selectable functional control comprises an icon and selection button that is generated by the processor when the icon is user-selected, the icon associated with a specific physical location with the 3D building model (Dishno, [0016] “a user may be able to generate a virtual tour of a museum or campus using a 3D world designed to match the physical attributes of the actual location” and  [0110] “the virtual user to interact with provide input via a website. Interactions may include form submittals, text box entries, selection buttons, event triggers, voice commands, camera inputs etc.” the user-selectable control include an icon (e.g. text box entries, camera input, etc.), the icon can be matched the physical attributes of the actual location in a campus building in 3D design; 
generating a plurality of 2D documentation sets associated with a building using a processor when a user selects the user-selectable control (Dishno, [0003] “users to receive web content,..to select a specific resource (e.g., a hyperlink) and [0239] “The traditional webpage white sheet area may be rendered to an internal wall. Images may be provided as a slideshow presentation on the face of the building. The example of FIG. 25 may be based on HTML code as provided below TABLE-US-00001” Dishno teaches generating a plurality of 2D documentations sets e.g. Text based content on HTML code, TABLE-US-00001 associated with a 3D design version of building and they are separate from each other (UI 2500, Fig. 25) when user select a specific resource (the user-selectable control): 
generating a first selection control for the selection button for each user-selectable control of the specific physical location of the 3D building model that causes the processor to generate an animation sequence that ends with one of the plurality of 2D documentation sets starting at the specific physical location in the 3D building model (Dishno, [0016] “a user may be able to generate a virtual tour of a museum or campus using a 3D world designed to match the physical attributes of the actual location” and [0062] “The 3D client may operate throughout a 3D browsing session, user input event, output rendering code which interprets various objects and structure definitions creates animated views such as pan and walk, and code to display design grids and maps” and  [0239] The example of FIG. 25 may be based on HTML code as provided below: TABLE-US-00001…” Dishno teaches generating a first selection control of user (e.g. select button via input event) can generate an animation sequence of the plurality of 2D document sets,  e.g. the sequence of 2D Text based content of code to design a building that end with one of the text based content set (UI 2500, End page content, Fig. 25) start at the match the physical attributes of the actual location (on campus building) in 3D design; and 
generating a second selection control for the selection button for each user-selectable control that causes the processor to generate an animation sequence that ends with a view of the specific physical location of the 3D building model having an overlay of one of the 2D documentation sets (Dishno, [0239] “The example of FIG. 25 may be based on HTML code as provided, for instance, offering framed views or switching to views of traditional webpages that may be opened by hyperlinks, buttons, and/or other browser trigger events on 3D structures, buildings, rooms, objects, walls, floors, ceilings, and/or any other geometric planes”  Dishno teaches a second selection control (e.g. browser trigger) generate an animation sequence that end with a 3D rendered view of a structure (image) overlay of one of the 2D documentation set (Text base content) ( UI 2550, Fig. 25).
  However, Dishno does not explicitly teach an associated balloon that is generated by the processor when the icon is user-selected; the balloon for each user-selectable control comprising a first selection control that causes the processor to generate an animation sequence that ends with one of the plurality of 2D documentation sets; and the balloon for each user-selectable control comprising a second selection control that causes the processor to generate an animation sequence that ends with a view of the 3D model having an overlay of one of the 2D documentation sets.
Fedosov teaches an associated balloon that is generated by the processor when the icon is user-selected (Fedosov, Fig. 1a, [0075] “the screen position of the computer-generated virtual object 1a05 is determined according to the screen position of a corresponding computer-generated indicator 1a04… it is indicated to the user that with pressing or touching the computer-generated virtual object 1a05 an action may be performed by the mobile device related to the corresponding point of interest” and [0091] “Balloons or circles 1b08 and 1b04 indicate selected relevant POIs (see FIG. 1b)” Fedosov teaches a balloon (1a04 Fig. 1a) is generated by a processor corresponding to a POI icon (virtual object 1a05) when the icon is selected by an user (pressing or touching the virtual object); 
the balloon for each user-selectable control comprising a first selection control that causes the processor to generate an animation sequence that ends with one of the pluralities of 2D documentation sets (Fedosov, Fig. 9, [0107] “Reference number 9001 shows an AR view of annotations and indicators overlaid with an image, which is associated with indicator 9006, touched by a thumb of a user… This touching triggers an action that displays a description 9007 of POI "Marienplatz" on the top of the screen as shown in view 9002” Fedosov teaches balloons (indicator 9006) for each user-selectable include a first selection control that can generate a sequence (ref 9001 to ref 9002) that ends with a 2D document (a description 9007 of POI "Marienplatz"); and the balloon for each user-selectable control comprising a second selection control (Fedosov, Fig. 9, [0107] “which is associated with indicator 9006, touched by a thumb of a user… The user could further touch the screen at the touch-point 9008. Then, this touching may further trigger an action to display a route to the physical location of POI "Marienplatz", shown here as dashed curve 9009 overlaid with a camera image in the view 9003” Fedosov teaches associated with indicator 9006 (balloon), a further touch (second selection) can display a route to the physical location of POI "Marienplatz" in the view 9003).
Dishno and Fedosov are combinable see rational in claim 20.
Regarding Claim 30, Dishno as modified discloses the method of claim 29 further comprising generating one or more user controls to allow a user to edit one of the plurality of 2D documentation sets using the processor while maintaining an associated user-selectable control for the edited 2D documentation set in the 3D building model (Dishno, [0274] “The process may then receive (at 3020) a placement for the selected object, a user may be able to drag and drop an object selected from the edit tools onto the design grid (and/or place such elements in various other appropriate ways)” an edit tools allows a user to edit one of selected object of 2D grids in the 3D environment), and wherein the 3D building model is a separate data set from each of the plurality of 2D documentation sets (Dishno, Figs 2, 3, [0115] [0127] “ a floor plan 300 design grid view 300 shows the relative arrangement of the base lines 310, windows 320.. The viewpoint shown in FIG. 2 may be associated with a grid point” in Figs 2, 3 [0115] [0127] Dishno teaches a transition that allows a user to generate an animation transition from one of the 2D document (2D grid floor plan 300, Fig. 3) which is separated with the 3D model (Fig. 2) is transited (mapped) to the 3D model. For example, a floor plan 300 is transited into a rendered structure 210 (a part of the animation sequence), the base line 310 (2D) is rendered to an outline of the structure 210 (3D model), the window 320 (2D) is rendered to two windows 220 (3D model) and the door 330 (2D) is rendered to an open door 230 (3D model), and the edits to the 2D documentation are updated in the 3D building model (Dishno, [0129] “FIG. 5 illustrates a schematic block diagram of a floor plan 500 for the multiple structures 410. The viewpoint shown in FIG. 4 may be associated with a grid point to the lower center of the grid with no horizontal rotation and vertical rotation of approximately twenty degrees down” Dishno teaches the edits to the 2D documentation (a floor plan for multiple structures 410, Fig. 5) are updated in the 3D building model (Fig. 4).
Regarding Claim 31, Dishno as modified discloses the method of claim 29 further comprising generating one or more user controls to allow a user to separately edit the 3D building model while maintaining the plurality of associated user-selectable controls in the 3D building model that are associated with one or more of the plurality of 2D documentation sets (Dishno, [0069] “A 3D construct may also include one and/or 2D items (e.g., a view of a classic webpage displayed on a wall in a room)” and [0262] “FIG. 28 illustrates a conceptual UI 2800 showing various playback control options that may be provided by some embodiments. The playback control may provide, to a user, the ability to pause, stop, rewind, fast-forward, and/or record a 3D browsing session” Dishno teaches user can edit the 3D model e.g. the playback control options such as pause, stop, record a 3D browsing session associated with a wall in a room (Fig. 28).
Regarding Claim 32, Dishno as modified discloses the method of claim 29 further comprising receiving a user-entered location within the 3D building model and generating an animation sequence that simulates walking through the 3D building model from a starting location in a separate one of the pluralities of 2D documentation sets to the user-entered location (Dishno, Fig. 16, [0181] “Walking the view may be triggered by user inputs made via elements such as a keyboard, mouse, or touchscreen. The building animation or incremental change may appear to make the building polygons increase in size as the vantage points moves toward the building… The change in vantage point may be shown using incremental changes to provide an animated movement” Dishno teaches within the 3D environment (3D model), create an walking animation sequence that simulates walking through 3D view from a start point (first UI) and end point (third UI) in a separated locations (2D locations set) based on the changing in vantage point to provide an animated movement without additional user input during the animation sequence (Fig. 16).
Regarding Claim 33, Dishno as modified discloses the method of claim 29 further comprising receiving a user-entered input from a user control generated from within a separate one of the plurality of 2D documentation sets and generating an animation sequence that simulates walking through the 3D building model from a starting location as a function of the user-entered input (Dishno, Fig. 16, [0181] “Walking the view may be triggered by user inputs made via elements such as a keyboard, mouse, or touchscreen. The building animation or incremental change may appear to make the building polygons increase in size as the vantage points moves toward the building… The change in vantage point may be shown using incremental changes to provide an animated movement” Dishno teaches within the 3D environment (3D model), create an walking animation sequence that simulates walking through 3D view from a start point (first UI) and end point (third UI) in a separated locations (2D locations set) based on the changing in vantage point to provide an animated movement in response to the initial user input (key board, mouse, touchscreen) during the animation sequence.
Regarding Claim 36, Dishno as modified discloses the method of claim 29 further comprising generating one or more user controls to allow a user to cause an animation transition to be generated from one of the 2D documentation data sets that is separate from the 3D model and the other 2D documentation sets to the 3D model.  (Dishno, [0115] “navigations may include continuous animated transitions, may allow users to virtually interact with various 2D and 3D objects and structures” and Figs 2, 3, [0095] “A door may associate multiple room grids to produce continuous coordinates that are able to be translated into a single 2D grid that may be used as a map or design grid and/or to generate 3D views for output to users” and [0127] “a floor plan 300 for the basic rendered structure 210. This design grid view 300 shows the relative arrangement of the base lines 310, windows 320, and door 330” Dishno teaches a transition that allows a user to generate an animation transition from one of the 2D document (2D grid floor plan 300, Fig. 3) which is separated with the 3D model (Fig. 2) is transited (mapped) to the 3D model. For example, a floor plan 300 is transited into a rendered structure 210 (a part of the animation sequence), the base line 310 (2D) is rendered to an outline of the structure 210 (3D model), the window 320 (2D) is rendered to two windows 220 (3D model) and the door 330 (2D) is rendered to an open door 230 (3D model).

    PNG
    media_image2.png
    212
    166
    media_image2.png
    Greyscale


Claim 36 is substantially similar to claim 27 and is rejected based on similar analyses.
Claims 25-26 are rejected under 35 U.S.C. 103 (a) as being unpatentable by Dishno et al. (U.S. 2015/0091906 A1) in view of Fedosov et al. (U.S. 2016/0240011 A1) and further in view of Appleman et al. (U.S. 2014/0095122 A1) and further in view of Warner et al. (U.S. 2014/0082557 A1).
Regarding Claim 25, Dishno as modified discloses the system of claim 24 wherein the touchscreen movement control further comprises: 
a first persistent circle icon disposed away from a border of the user interface associated with a rest state; and 
a second persistent circle icon encircling the first circle icon associated with a plurality of first movement states and a continuous transition between states, wherein the first persistent circle icon and the second persistent circle icon are persistent in each state and are not created in response to an interaction with the first circle icon.  
However, Warner teaches  wherein the touchscreen movement control (Warner, Fig. 15, [0044] “Stage 510 also illustrates the movement of cursor 505 from the center of the menu, to location 515 between the center of the menu and the displayed icon for Item F (106)“ and [0046] “at which a user is touching the screen (i.e., when the radial menu is displayed on a touchscreen) Warner teaches a touchscreen movement control further comprises: 
a first persistent circle icon disposed away from a border of the user interface associated with a rest state; and a second persistent circle icon encircling the first circle icon associated with a plurality of first movement states and a continuous transition between states, wherein the first persistent circle icon and the second persistent circle icon are persistent in each state and are not created in response to an interaction with the first circle icon (Warner, Figs. 6, 9, [0077]-[0079] “Once the radial menu is open, the GUI transitions to state 915 to highlight the menu cancellation button where the menu cancellation button is at the center of the radial menu and this center is the initial location. When the currently active menu is a primary menu, the GUI transitions back to state 905 as the single selectable item (e.g., item 655 of FIG. 6) is displayed again” and [0110] “FIG. 15 illustrates the radial menu 1400 and a gestural movement 1500 of cursor 1505. As shown, cursor 1505 starts at the center of the menu 1400 and moves more than the radial distance R” and [0120] Stage 1830 of FIG. 18 illustrates that the user has continued moving the cursor, in approximately the same direction” Warner teaches the touchscreen movement control menu includes a first persistent circle icon at the center of the radial menu that is disposed away from a border of the interface menu associated with a back/cancel state (referred as to a rest state, Fig. 6) and a continuous transition between states of menu items (A, B, C, D, Fig. 15) and a second persistent circles are located at outer a first circle associated with an active menu and transition back to state 925 (Figs. 9, 10) as the single selectable item when user moves a cursor to up/down/left/right on the radial menu (e.g., item 655 of FIG. 6) is displayed. Furthermore, the second persistent icons (items A, B, C, D) are persistent in each state and are not response when user interacts (select) to the first icon (center) for the rest state (cancel state).
Dishno, Fedosov, Appleman and Warner are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for the method of Dishno to utilize radial menu (as taught by Warner) in order to apply a first circle icon associated with a rest state; and a second circle icon encircling the first circle icon associated with a plurality of first movement states because Warner can provide a first circle icon at the center of the radial menu with a back/cancel state (rest state) and a second circle is outer a first circle associated with an active menu (movement state) (Warner, Figs. 6, 9, [0077]-[0079]). Doing so, it may enable subsequent rapid sweep gestures (Warner, [0008]). 
Regarding Claim 26, the system of claim 25, Dishno as modified does not explicitly teach wherein the touchscreen movement control further comprises a third persistent area outside of the second persistent circle icon associated with a plurality of second movement states including an acceleration state.  
However, Warner teaches wherein the touchscreen movement control further comprises a third area outside of the second circle icon associated with a plurality of second movement states including an acceleration state (Warner, Fig. 5, [0044] “The eight menu items are all equally prioritized in radial menu 500, and thus equally spaced around the center location. Stage 510 also illustrates the movement of cursor 505 from the center of the menu, to location 515 between the center of the menu and the displayed icon for Item F (106), to location 525 outside the displayed icon for Item F (106). The rapid movement of cursor 505 in this direction is a gestural movement that causes the selection of Item F (106)” and [0101] “predict the location in the GUI at which the cursor will stop moving based on speed, direction, acceleration, statistics of past gestural selections, etc.” Warner teaches a third area outside of the second circle icon (e.g. area of location 525 outside the second circle icon for item F (106) and the rapid movement of cursor to select an icon on second circle icon (Fig. 5) and including an acceleration state.
Dishno, Fedosov, Appleman and Warner are combinable see rationale in claim 25.
Claims 34-35 are rejected under 35 U.S.C. 103 (a) as being unpatentable by Dishno et al. (U.S. 2015/0091906 A1) in view of Fedosov et al. (U.S. 2016/0240011 A1) and further in view of Warner et al. (U.S. 2014/0082557 A1).
Regarding Claim 34, Dishno as modified discloses the method of claim 33 further comprising: generating a first persistent circle icon associated with a rest state, wherein the first persistent circle icon is not located at a border of a user interface; and generating a second persistent circle icon encircling the first circle icon associated with a plurality of first movement states. 
Claim 34 is substantially similar to claim 25 is rejected based on similar analyses
Regarding Claim 35, Dishno as modified discloses the method of claim 34 further comprising designating a third area outside of the second circle icon associated with a plurality of second movement states.  
Claim 35 is substantially similar to claim 26 is rejected based on similar analyses.
Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure Zhu et al. (U.S. 2012/0038638 A1) and Talmor et al. (U.S. 2007/0188500 A1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA VU whose telephone number is (571)272-5994. The examiner can normally be reached 8:00- 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                        

/SING-WAI WU/Primary Examiner, Art Unit 2611